Citation Nr: 1545020	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-43 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to January 1995. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2008, November 2009, and June 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for sleep apnea, erectile dysfunction, a bilateral knee disability, and a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

(The Veteran's appeal as to the issue of entitlement to a clothing allowance for the year 2014 for the use of a back brace is addressed in a separate Board decision.)


FINDINGS OF FACT

1.  During the appeal period (since June 2010), the competent medical evidence does not demonstrate a diagnosis of hemorrhoids.

2.  There is no competent evidence relating the claimed hemorrhoids to service or to a service-connected disability.





CONCLUSION OF LAW

Claimed hemorrhoids were not caused or aggravated by the Veteran's active military service or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a January 2011 letter.  The claim was most recently adjudicated in June 2011. Mayfield, 444 F. 3d at 1333-34 . 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  A VA examination on the matter was obtained in May 2011 and is sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506   (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hemorrhoids.  First, the competent, persuasive, and probative medical evidence of record does not demonstrate a diagnosis of hemorrhoids during the appeal period.  In that regard, the Veteran has reported that he was diagnosed with hemorrhoids in the early 2000s, and suffered from hemorrhoids in the 1990s.  He has not provided any evidence to demonstrate that he currently suffers from hemorrhoids, or that he has been diagnosed with hemorrhoids since he filed his claim in 2010.  Significantly, the VA treatment records dated until 2014 are completely negative for complaints, diagnosis, or treatment for hemorrhoids.  On February 2011 VA examination, the examiner noted that the Veteran was diagnosed with internal hemorrhoids based upon a 2000 colonoscopy.  It was also noted that the Veteran had undergone a hemorrhoid banding procedure in 2007.  The examiner did not, however, conduct a physical examination of the rectal area.  A finding of hemorrhoids on examination was not made.  Thus, despite that the examiner noted a diagnosis of hemorrhoids, such was not based upon clinical examination or records dated during the appeal period.  The examiner's diagnosis was based upon a diagnosis made prior to the appeal period, and the examiner did not indicate otherwise.

The Board finds that the 2011 VA examination finding a diagnosis of hemorrhoids is of lower probative value than the medical treatment records of record.  Those records are in fact negative for a diagnosis of hemorrhoids.  A review of the Veteran's ongoing "Problem List" in the VA treatment records, dated throughout the appeal period, lists 29 different disabilities, but are completely negative for a diagnosis of hemorrhoids.  These records do reflect that the Veteran has been prescribed a laxative, as the Veteran has pointed out, however, such does not equate to a finding of a diagnosis of hemorrhoids.  To that extent, the 2011 VA examiner specifically did not conduct a rectal examination, thus, the diagnosis of internal hemorrhoids was based solely on the Veteran's history.  The Board finds this to be significant because the Veteran has obtained treatment for a variety of other ongoing disabilities, however, the record is silent for complaints or treatment for hemorrhoids.  In that regard, the Veteran has submitted an April 2011 private physician statement in support of his claim.  This 2011 statement notes that a number of the Veteran's medications could cause him to experience constipation and subsequent occasional blood noted in his stools.  A diagnosis of hemorrhoids, however, was not noted or made.  

When reviewing the lay and medical evidence of record, the Board finds that service connection for hemorrhoids is not warranted, because, as explained above, a diagnosis of such disability has not been made during the appeal period.  The Veteran himself has stated that he was diagnosed with hemorrhoids in the early 2000s.  Such comports with the 2000 colonoscopy, however, such does not demonstrate that he suffers from hemorrhoids currently.  The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer  v. Derwinski, 3 Vet. App. at 225.

Moreover, the Board notes that there is no competent evidence relating the claimed hemorrhoids to service or to a service-connected disability.  As noted, the service medical records are negative, including the separation examination.  In addition, with respect to the secondary service connection theory, the Board notes that the VA examiner in 2011 specified that the "internal hemorrhoids are not secondary to the medications he takes for his service connected disabilities."  The examiner noted that Motrin does not cause lower GI bleeding, and although on could speculate that chronic narcotic use could cause constipation that could contribute to the development of hemorrhoids, the Veteran was not on narcotic therapy in 2000 and there was no history of chronic constipation.

In reaching the determination that service connection for hemorrhoids is not warranted, the Board determines that the medical evidence of records outweighs the Veteran's lay statements that he suffered from hemorrhoids in service and since service.  For one, the service treatment records are negative for a diagnosis of hemorrhoids, including on a thorough March 1994 separation examination.  To that extent, while the Veteran filed claims for service connection for other disabilities in 1995 and in 1998, at those times he did not report that he suffered from hemorrhoids.  A February 1995 VA examination is negative for a report or finding of hemorrhoids.  As stated previously, the VA treatment records dated during the appeal period are negative for a diagnosis of hemorrhoids.  Thus, the medical evidence, to include in service and post-service, does not support the Veteran's contentions.  Rather, the evidence shows no symptoms in service or continuity since service.  Thus, a continuity of symptoms is not shown.  Such evidence also lessens the credibility of the Veteran's testimony, as it contradicts his assertions.

The Board has considered the lay statements of record.  But as a layperson, without the requisite medical training or expertise, the Veteran is not qualified to render this kind of medical opinion.  The disability at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, the Veteran is only competent to comment on symptoms (e.g., bloody stools and constipation), but not the etiology of his symptoms in terms of whether he suffers from internal hemorrhoids and the etiology of such.  In that regard, the Veteran has only made conclusory statements in support of his claim.  

Moreover, despite his knowledge or expertise, his credibility is questioned, as analyzed above.  Moreover, his report of hemorrhoidal symptoms has varied considerably in different medical reports.  In April 2011, he reported only occasional symptoms of rectal bleeding to his private physician, yet on 2011 VA examination, he reported very frequent symptoms of rectal bleeding.   Such inconsistency further lessens the Veteran's credibility.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512  (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Accordingly, the Board, in this particular case, places greater probative weight on the numerous VA treatment records of record rather than on the Veteran's lay statements and 2011 VA examination, due to a finding of a lack of credibility in the Veteran's statements of symptoms to the VA and on VA examination.  Plainly, the competent and probative medical evidence does not demonstrate a current diagnosis of hemorrhoids, and the Board finds that the duty to assist has not been further triggered based upon a review of the record and in light of the analysis above.

As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hemorrhoids is denied.


REMAND

With regard to the Veteran's claims for service connection of bilateral knee and hip disabilities, the Veteran contends that his current knee and hip disabilities were caused or aggravated by his service-connected lumbar spine disability or by his service.  He contends that in service, as an air assault soldier, he completed parachute jumps that injured his joints.  His DD-214 reflects that he received an Air Assault Badge.  However, the service treatment records do not reflect any complaints, diagnosis, or treatment for the knees or hips.  Post-service treatment records reflect that in March 2006, he was diagnosed with minimal osteoarthritic changes in the hips bilaterally, and meniscal tears in both knees.  He underwent arthroscopic surgery of the knees in 2006 and in 2007.  In January 2008, a VA examiner determined that the Veteran's torn meniscus of the knees was due to trauma and was not the result of degenerative disc disease of the spine.  However, further opinion must be obtained in this matter.  The 2008 opinion did not discuss whether the Veteran's knee disabilities were aggravated by his service-connected lumbar spine disability, or whether they were directly related to service.  A VA examination and opinion should be obtained to determine whether the Veteran's current knee and hip disabilities were caused or aggravated by his duties in service, or were caused or aggravated by his service-connected lumbar spine disability. 

With regard to the claim for service connection for erectile dysfunction, the Veteran contends that this disorder was caused or aggravated by medication taken for his service-connected lumbar spine disability or depression.  On February 2011 VA examination, the examiner concluded that the Veteran's erectile dysfunction was not the result of medication taken for his service-connected disabilities, but then stated that the "causes of ED were multifactorial."  It is unclear from this opinion whether the Veteran's erectile dysfunction was caused or aggravated, even in part, by his service-connected disabilities, specifically his Sertraline, as he contends.  Thus, a new VA examination and opinion is necessary.

Finally, with regard to the Veteran's claim for service connection for sleep apnea, the Veteran contends that his service-connected sinusitis, asthma, and allergic rhinitis have caused or aggravated his sleep apnea in that these conditions make it difficult for him to breathe while he is sleeping.  The medical records reflect a current diagnosis of sleep apnea, however, to date, an opinion as to the etiology of his sleep apnea has not been obtained, and such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his i) bilateral knee disability and ii) bilateral hip disability.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current i) bilateral knee disability and ii) bilateral hip disability were caused or aggravated by his service, to include his duties in service and his receipt of the Air Assault Badge?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current i) bilateral knee disability and ii) bilateral hip disability were caused or aggravated by his service-connected lumbar spine disability?

Note:  Aggravation is defined as beyond the natural progression of the disease.

2.  Schedule the Veteran for a VA examination to determine the etiology of his erectile dysfunction.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated by medications taken to treat his service-connected lumbar spine disability and/or depression, to include Sertraline?

Note:  Aggravation is defined as beyond the natural progression of the disease.

3.  Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by his service-connected asthma, bronchitis, or rhinitis?

Note:  Aggravation is defined as beyond the natural progression of the disease.

4.  After completion of the above, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


